REPUBILQUE DEMOCRATIQUE pu CONGO

VINCE DE L'EQUATE UR
L ON FONCIERE DE MBANDAKA
| Division des titres Immobiliers

B.P. 1005
MBANDAKA

Projet de contrat à signer

Parcelle N°. 9

N°2 AAA 2/eemrrmrnrenntd DENT ON

A Meusieur le Directeur Général
de la seciété Plantatiens et
—péieteid du Conge S-à (EH)

Monsieur

J'ai l'honneur de vous faire parvenir

en annexe, un projet de contrat de concession perpétuelle en double exemplaire

de me renvoyer dûment revêtu
» au bas du dermer feuillet avec indication de

de votre signature sous la

. Les frais à payer S nèvent à la somme de
Francs Congolais dont les détails ci-après :

a) Taxe contrat

b) Taxe d'enregistrement

c) Taxe P.V. de constat

d) Taxe P.V. de mesurage

e) Taxe croquis

f) Loyers impayés de

g) Intérêt de retard (40%)
h) Prix de référence ( 25 sans)

L'assurance de ma considération

Wuuu nu

uuun

Montant que i

compte n°200308 Chez la Banque Centrale du Congo sur présentation de la note

de perception dûment établie par l'ordonnateur de la DGRAD (ou de la DGREOQ)

attaché à la Division des Titres immobiliers à Mbandaka-

22.500 FC
22.500 FC
15.500 EE
15 500 FC

8? 000 FC

# FC

Fa FC
25-800 FC
105 800 je

EUELIQUE DEMOCRATIQUE DU CONGO Lieu-dit

PROVINCE DE L'EQUATEUR * :

Se Et Co :

FE ASCRIPTION FONCIERE DE MBANDAKA Tertiaire F :
MRASION DES TITRES IMMOBILIERS ki Ville de è

BP 1.005 — MBANDAKA

D'EMPHYTEOSE N°D8/E. 666 DU
TERME DE BAIL : VINGT - CINQ (25) ANS.-

I GONTRAT

tépublique Démocratique du Congo, représentée par .Le Geuvermeur de

, agissant en vertu des’ pouvoirs qui lui sont conférés par l'artice :=
ance n° 74-148 du 20 Juillet 1974 portant mesure d'exécution Ge
Juillet 1973 portant régime générale des biens, régime foncier 2
saime des sûretés, telle que modifiée et complétée à ce jour par la loi n° 80-
1980, ci — après dénommée « LA REPUBLIQUE », de premier part,

ARIONS ET HUILERIES DU CONGO 5.4, immatrieulée
a numére CD/KIN/RCCH/L4-B-5579, Identification fatienale

AO1148Y son siége SRE social au mumére 1 de l'Avenue=———""Tt
Ngonge-Lutete âans la Cenmune de la Genbe à Kinshasa, représenté
e par sen Directeur Géméral, Mensieur,Z, NUANISA===——=

en 0 ous C0 en cs ne a 0 Qu 00 ue 0 on 2 7

1: République concède au soussigné de Secon
c'emphytéote sur une parcelle de terre à usage .

) superficie de 67hs 188 790asituée à …… Iagende.…....... portant ie
ruméro 120... du plan cadastral de la localité .Befalamseka

cet dont les limites sont représentées. par : un liséré jaune au croquis Ci
nexé dressé à l'(échelle de fa A3 0 em

= présent contrat fait suite au contrat n° D8/E . a 2. exnire:
erme de Vingt - Cinq (25) ans renouvelable, prenant

Last intervenu pour un t

-or515/09/2015 . à l'expiration duquel il sera renouvelé paur Jne durée

sale pour autant que le terrain ait été mis en va'eur conformement
mphytéote, la redevance

de ce renouvellement

-“ipations contra:tuelles et règlementaires de l'e
k conformément au tarif en vigueur

le sera fX2€

Aracie 3: Ces redevances et taxes rémunératoires sont payables annuellement: et par
snticipation le prernier Janvier de chaque année conformément à la procédure
mravue aux’érticles # et 5'de la loi n° 04/015 du 16 Juillet 2004 fixant ta

énérateurs des recettes administratives, judiciair?s

#ymenclature des actes JE
aniales et de participation ainsi que leurs modalités de perception ……

ursuivre la mise en valeui

nmoçtz4:  L'emphytéote est Tenu de maintenir et de po
hytéose susmentionné,

-unformément aux prescriptions du contrat d'emp

DU CONTRAT D'EMPHYTEOSE N° DBIE eéb

DEUXIEME ET DERNIER FEUILLET

L'emphytéote ne peut changer la destination
Stprealable de l'autorité qui accorde le droit

aianie

du terrain sans l'autoris ation expresse

jons!de la Loi n° 75-021 du 20
5 ‘!°- à ce jour

t contrat
>édé en
moment

reprises
mise en

ent élire
made
< de la

TERRAIN CEE INR EEE
|

POUR LA REPUBLIQUE
LE GOUVERNEUR DE OVINCE
ns

ef värce el taxes rémunératoires

3/1 ur montant total de AS" FTUFC

avé suvant quiltanes n° Z-V 3012 Ab
MUYOE TES

|F RECEVEUR DE LA DGRAD/#A

w 0689425

